Opinion issued September 16, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00645-CV
                            ———————————
                        MARVA ZACHAIRE, Appellant
                                         V.
TEXAS BEST STAFF LEASING INC. D/B/A ALT-SOURCE AND BARRON
       BUILDER AND MANAGEMENT COMPANY, Appellees



                    On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Case No. 2009-45507



                          MEMORANDUM OPINION

      Appellant, Marva Zachaire, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and

Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). Further,

Zachaire has not paid or made arrangements to pay the fee for preparing the clerk’s

record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal was

subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5;

42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2